Citation Nr: 1041449	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cataracts, claimed as 
secondary to service-connected type II diabetes mellitus.  

2.   Entitlement to service connection for chronic lymphedema of 
the lower extremities with changes of elephantitis, claimed as 
secondary to service-connected type II diabetes mellitus and/or 
congestive heart failure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.  Service in the Republic of Vietnam is indicated by the 
evidence of record. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  An additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by a service-connected disability.  Id.

In this case, it is uncontroverted that the Veteran has been 
diagnosed with cataracts and lymphedema of the lower extremities.  
See, e.g., the June 2002 and January 2010 VA examination reports, 
respectively.  The Veteran has also been granted service 
connection for type II diabetes mellitus and congestive heart 
failure.  See the August 2002 and November 2002 rating decisions, 
respectively.  Resolution of the Veteran's claims therefore 
depends on whether the current disabilities at issue were either 
caused or aggravated by his service-connected disabilities. 

With respect to the Veteran's cataracts claim, the record 
contains three VA examination reports which opine on the etiology 
of the Veteran's eye disability.  The Veteran has also submitted 
two medical statements in support of his claim.  For the reasons 
set forth below, the Board finds that these reports are 
inadequate for adjudication purposes and that further development 
is required. 

Following an examination in June 2002, a VA examiner stated that 
the Veteran does not have the type of cataracts that is due to 
diabetes.  In a September 2004 report, the same VA examiner 
explained that the Veteran's cataracts are related to his age.  
The examiner did not, however, comment on whether the Veteran's 
service-connected type II diabetes mellitus had aggravated his 
cataracts.  

In a January 2006 report, a VA examiner stated that the Veteran 
has "early cataracts" which is "not secondary to diabetes."  
In support of his claim, the Veteran submitted an August 2006 
medical opinion from S.W.B., D.O., who indicated that the 
Veteran's cataracts are "most likely due to his diabetic 
status."  The record also contains a June 2005 statement from 
L.G., PA-C, who indicated that diabetes is a major risk factor 
for cataract disease "[t]herefore it would seem illogical to 
deny [the Veteran's] claim for cataracts as being service 
connected since [his] diabetes is service connected."   Similar 
to the VA examination reports cited above, these medical opinions 
did not indicate whether or not the Veteran's cataracts have been 
aggravated by his diabetes mellitus.  Furthermore, these three 
opinions did not provide any basis as a rationale.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

With respect to the Veteran's chronic lymphedema claim, the 
record contains three VA examination reports and a VA outpatient 
treatment record which opine on whether a nexus exists.  The 
Veteran has also submitted two private nexus statements in 
support of his claim. 

Following an interview and examination of the Veteran in 
September 2004, a VA examiner stated that the Veteran's chronic 
lymphedema is not due to, or aggravated by his diabetes mellitus.  
However, the examiner did indicate that the Veteran's 
hospitalization in May 2000 for congestive heart failure 
aggravated his lower extremity edema.  Notwithstanding this 
positive nexus opinion, the Veteran has argued on multiple 
occasions that the examination report is inadequate because he 
misunderstood one of the examiner's questions and therefore 
provided her with an inaccurate medical history.  See, e.g., a 
May 2009 statement.  In this capacity the Board notes that the 
September 2004 VA examiner did not review the Veteran's claims 
folder and was unable to verify the Veteran's report of medical 
history. 

In March 2007, a VA examiner stated that the Veteran's lower 
extremity lymphedema is "not likely related to congestive heart 
failure."  A VA outpatient treatment note from August 2007 
indicated that the Veteran's chronic lymphedema is secondary to 
obesity and congestive heart failure.  In support of his claim, 
the Veteran submitted a June 2005 statement from L.G., PA-C, who 
indicated that the Veteran's chronic lymphedema is directly 
related to his congestive heart failure because "[i]f the 
[congestive heart failure] is service related it certainly 
follows that [his] edema is service related because it is the 
result of [his] heart failure."  In a September 2004 statement, 
L.G., M.D., indicated that the Veteran's lymphedema of the 
"lower extremities is caused by his congestive heart failure."  
No rationale was provided for this nexus opinion.  The Board 
observes that while these reports all address the issue of 
whether a relationship exists between the Veteran's service-
connected disabilities and his lymphedema, they do not provide 
any reasons or bases as rationale.  See Hernandez-Toyes, supra.  

In January 2010, the same VA examiner who conducted the September 
2004 and March 2007 VA examinations indicated that she reviewed 
the claims folder but was unable to locate the opinion which 
indicated that lower extremity edema was aggravated by congestive 
heart failure.  [As noted above, the January 2010 examiner 
provided such a statement on the second page her September 2004 
report.]  In her findings, the examiner did not indicate whether 
or not the Veteran's lymphedema was due to or aggravated by his 
diabetes mellitus.  The examiner also did not indicate whether 
the Veteran's lymphedema is due to his congestive heart failure.  
While the examiner did indicate that the Veteran's lymphedema of 
the lower extremities is "less likely as not aggravated by 
congestive heart failure" the physician continued to state that 
that "the extent of aggravation cannot be estimated."  This is 
troubling because if the examiner found that the Veteran's 
lymphedema was less likely as not aggravated by congestive heart 
failure, then the extent of the aggravation should be zero.  
Instead, the examiner's opinion could be interpreted as 
suggesting that some aggravation did occur, but the extent of 
such aggravation could not be identified.  Accordingly, the Board 
finds that examiner's opinion is contradictory and therefore 
inadequate for adjudication purposes. 

As discussed in detail above, while the evidence of record 
contains several medical opinions which address whether or not a 
nexus exists between the Veteran's service-connected diabetes 
mellitus and his cataracts, the record does not include a 
competent and credible opinion as to whether the Veteran's 
service-connected diabetes has aggravated his cataracts.  
Similarly, while the record contains multiple opinions on whether 
the Veteran's lymphedema is related to, or aggravated by, his 
service-connected diabetes mellitus and/or his service-connected 
congestive heart failure, these statements do not provide reasons 
and bases in support of their opinions or are vague, 
contradictory or otherwise inadequate for adjudication purposes.   
The Board observes that once VA undertakes the effort to provide 
an examination, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a health 
care provider with appropriate expertise to 
review the Veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-connected 
diabetes mellitus either proximately caused 
or aggravated his cataracts.  In rendering 
an opinion please note that "aggravation" 
means a chronic or permanent worsening of the 
underlying condition (versus a temporary 
flare-up of symptoms) beyond its natural 
progression.  If the reviewing health care 
provider finds that physical examination of 
the Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  A 
report should be prepared and associated with 
the Veteran's VA claims folder.

2.  The RO/AMC should arrange for a health 
care provider with appropriate expertise to 
review the Veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-connected 
lymphedema of the lower extremities was 
either caused or aggravated by his service-
connected type II diabetes mellitus and/or 
his service-connected congestive heart 
failure. In rendering an opinion please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural progression.  If 
the reviewing health care provider finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such should 
be accomplished.  A report should be prepared 
and associated with the Veteran's VA claims 
folder.

3.   VBA should then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response. 
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


